Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Susie Cheng on 8/9/2022. 

Please REPLACE claim 1 as follows:

1. A pixel circuit, comprising a drive circuit, a storage circuit, a discharge control circuit, a storage control circuit, and a data writing circuit; wherein, 
the drive circuit comprises a control terminal, a first terminal and a second terminal, and is configured to control a driving current for driving a light-emitting element to emit light, and the first terminal of the drive circuit is configured to receive a first voltage from a first voltage terminal; 
the storage circuit is connected to the control terminal of the drive circuit; 
the discharge control circuit is connected to the storage circuit and the control terminal of the drive circuit, and is configured to control a voltage across the storage circuit and to control the second terminal of the drive circuit to discharge; 
the storage control circuit is connected to the control terminal of the drive circuit, the second terminal of the drive circuit, and the storage circuit, and is configured to control the storage circuit to store a voltage of the second terminal of the drive circuit; and 
the data writing circuit is connected to the storage circuit, a data signal input terminal, a first control signal terminal, and the discharge control circuit, and is configured to write a data voltage supplied from the data signal input terminal into the storage circuit to store the data voltage in the storage circuit in response to a first control signal input by the first control signal terminal, to control the drive circuit to be turned on to drive the light-emitting element to emit light, wherein the second terminal of the drive circuit is directly connected to a first terminal of the light-emitting element, the storage control circuit is directly connected to the light-emitting element, 
wherein a second terminal of the light-emitting element is connected to a second voltage terminal to receive a second voltage, 
wherein the discharge control circuit comprises a third transistor and a fourth transistor; 
a control electrode of the third transistor is connected to a third control signal terminal to receive a third control signal, a first electrode of the third transistor is connected to the first voltage terminal or an initial voltage terminal, and a second electrode of the third transistor is connected to the second terminal of the storage capacitor; and 
a control electrode of the fourth transistor is connected to the third control signal terminal to receive the third control signal, a first electrode of the fourth transistor is connected to the first voltage terminal or the initial voltage terminal, and a second electrode of the fourth transistor is connected to the first terminal of the storage capacitor, 
the first electrode of the third transistor and the first electrode of the fourth transistor and the first terminal of the drive circuit are all directly connected to a same voltage terminal together, 
wherein each light-emitting period of the light-emitting element comprises a first phase, a second phase and a third phase, in the first phase and the second phase, the first voltage is changed from a high level to a low level, and the second voltage is changed from a low level to a high level; in the second phase, the first voltage is kept at a low level, and the second voltage is kept at a high level; and in the third phase, the first voltage is changed from the low level to a high level, and the second voltage is changed from the high level to a low level.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Reasons for Allowance:
The following is a statement of reasons for the indication of allowable subject matter:
None of the cited references, independently or in combination, teaches the limitations of claim 1 as amended.
Specifically:
In (US 2015/0348464) teaches the mapped circuit in the Final Rejection mailed 2/10/2022, but does not teach the circuit connection configuration presented in amended claim 1.
Ha (US 2006/0022605) teaches the circuit and driving shown in figure 2, but does not teach the circuit connection configuration presented in amended claim 1.
Kim (US 2008/0036710) teaches the circuit and driving shown in figures 3 and 4, respectively, but does not teach the circuit connection configuration presented in amended claim 1.
Senda (US 8,325,118) teaches the circuit and driving shown in figures 2 and 3, respectively, but does not teach the circuit connection configuration presented in amended claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication should be directed to RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691